Case: 4:18-cr-00332-RLW-PLC Doc. #: 51 Filed: 02/18/19 Page: 1 of 2 PageID #: 110



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )
                                           ) Case No. 4:18 CR 00332 RLW (PLC)
v.                                         )
                                           )
WILLIAM PETER ANDERSON, a/k/a “Kill Bill,” )
                                           )
                                           )
        GOVERNMENT'S MOTION TO CONTINUE STATUS HEARING

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Sirena Miller Wissler,

Assistant United States Attorney for said District, and moves this Court for an order continuing

the status conference in the above-captioned matter, presently scheduled for February 20, 2019.

The motion is made not for purpose of delay, but rather, because counsel for the government is

unavailable on February 20, 2019 due to a previously scheduled commitment. Inasmuch as the

instant case involves an overdose death, it is imperative that counsel for the government

personally attend the status hearing.

       Counsel for the government has conferred with counsel for Mr. Anderson, who indicates




                                                1
Case: 4:18-cr-00332-RLW-PLC Doc. #: 51 Filed: 02/18/19 Page: 2 of 2 PageID #: 111



that she has no objection to the government’s request. Both parties are available on the afternoon

of Thursday, February 21, 2019.


                                       Respectfully submitted,


                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                       /s/ Sirena Miller Wissler
                                                      SIRENA MILLER WISSLER #55374MO
                                                      Assistant United States Attorney
                                                      111 S. Tenth Street, Room 20.333
                                                      St. Louis, MO 63102




                                 CERTIFICATE OF SERVICE



        I hereby certify that on this 18th day of February, 2019, I filed a true and correct copy of
the foregoing electronically with the Clerk of the Court, to be served by way of the Court’s
electronic filing system upon the attorney for the defendant.


                                                              /s/ Sirena Miller Wissler
                                                              SIRENA MILLER WISSLER




                                                  2
